This appeal is prosecuted from a conviction of theft of gloves.
1. Continuance was applied for by appellant to obtain the testimony of an absent witness, by whom he expected to prove, "that at the time he is charged with committing this offense he was not in a situation to commit *Page 443 
said offense." The application does not state a single fact expected to be testified by the witness. Inferences, conclusions, general statements, or indefinite allegations will not suffice to take the place of evidence. The facts must be stated. Willson's Crim. Proc., sec. 2165.
2. The defendant offered to prove, that after his arrest, and while being conveyed from the place of arrest by the officer in whose charge he was, he stated to said officer that Horace Williamson had given him the gloves. The object or purpose of seeking this evidence is not stated in the bill of exceptions. May v. The State, 25 Texas Cr. App., 115, and cited authorities.
The account given by him explanatory of his possession had been previously made, and was admitted in evidence on the trial. The testimony offered was not made when he was first called upon to explain his possession. There was no error in refusing to permit the statement to go to the jury, as presented by the bill of exceptions.
3. The charges asked and given correctly and sufficiently, we think, instructed the jury in regard to the law of the case, and there was no error in refusing additional requested instructions.
4. It is urged that the testimony is not sufficient to support the conviction. By the prosecution it was shown, that the gloves were used by the owner on the night they were taken; that he wore them, in driving, on that occasion; that upon reaching church, he pulled them from his hands and placed them in a box under his buggy seat; that on returning to his buggy after services, he found the gloves had been taken; and in a few days thereafter the defendant sold the gloves to one Corbet, claiming to have purchased them from one Brewer, a merchant, which statement was shown to be false.
Defendant's father testified, in his behalf, that when he was arrested defendant denied his guilt, and stated the gloves had been given him by Horace Williamson.
Horace Williamson testified, that while en route to church, on the occasion in question, accompanied by his mother and defendant, he found the gloves and gave them to defendant. Mrs. Williamson testified to the same facts. Defendant also introduced evidence showing that while at the church he sat with Mrs. Williamson, and was not away from her during the services had there on that occasion. We would not be authorized to reverse the judgment on the evidence found in the record. If the State's evidence is true, defendant is guilty. If the defendant's testimony is correct, he is not guilty. The jury, constituted the judges of questions of fact in cases of this character, have found adversely to defendant. We have found no error requiring a reversal of the judgment, and it is affirmed.
Affirmed. *Page 444 
                    ON MOTION FOR REHEARING.